Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 May 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/152,299 or 15/887,940, fails to provide adequate support or enablement in the manner provided by 
Particularly, the instant application recites communicating, from a client, viewer identify information to a server; or communicating (by a client) a type of content being broadcasted to a server. Although the instant Specification [0051] (and that of the ‘299 Application) provides support for provision of advertisements within generated advertisement interruptions within a live broadcast, where such provision may be based on type of content or audience type, the Specification is silent as to how the server system of the disclosed invention has acquired such content type or viewer information. The disclosure of type information (content or audience) is not present in the ‘940 Application. As such, it cannot be said that the claims of the instant Application can be properly supported by the Written Description of the prior-filed applications.
Furthermore, with respect to present Claim 12, while the instant Specification (and that of the ‘299 Application) discuss advertisements being chosen based on audience information, the only specific example provided involves determination of a female audience (see [0051] again of the instant Specification). As such, it cannot be said that specifying viewer identity information corresponding to physical locations is supported by the Written Description of the prior-filed applications. At best, the ‘940 Application refers to local advertisers wanting to limit their ads to being distributed in certain geographical locations. However, such a disclosure does not state that advertisements are chosen based on physical/geographical locations.
Additionally, Claim 1 has been amended to recite: “continuing, throughout each [of] the advertisement interruptions, playback of the first video-segment”. Under BRI, the 
	As such, the instant Application at best receives an effective filing date of 08 May 2020.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 01 October 2021 is acknowledged.

It is noted that Applicant has amended non-elected Claim 18 to delete all of the text of the claim (including Claim number). Although the Claim is listed as status of “Withdrawn”, as there is no longer any text associated with what was formerly Claim 18, the Examiner will treat the claim as having status ‘Canceled’ instead. See MPEP 714.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 10,701,424 B2 in view of Johnston et al. (US 2016/0112737 A1). Claims 9-16 of the ‘424 patent more specifically define and anticipate the limitations of Claim 9-17 of the instant Application. While, the ‘424 patent does not address communication of viewer identity information from a client (see Claim 9 of the instant Application) or identification of advertisements based on a physical location corresponding to the received viewer identity information (see Claim 12 of the instant Application), such limitations are taught by Johnston [0010-11, 0027-30, 0037, Clm 14] which teach that servers that provide personalized streams/ads may receive user identifiers to associate users with a profile for provisioning of targeted content. Furthermore, Johnston teaches that such profiles may include demographic information such as the user’s geographical location, where it would be understood by one of ordinary skill that such systems must necessarily have some means of identifying to which user to provide personalized/targeted service.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites communicating (by a client) a type of content being broadcasted to a server. Although the instant Specification [0051] (and that of the ‘299 Application) provides general support for provision of advertisements within generated advertisement interruptions within a live broadcast, where such provision may be based on type of content or audience type, the Specification is silent as to how the server system of the disclosed invention has acquired such content type or viewer information. The disclosure of type information (content or audience) is not 
Claim 1 recites: “continuing, throughout each [of] the advertisement interruptions, playback of the first video-segment”. Under BRI, the claim appears to recite either: 1) the first video-segment is played/rendered simultaneously while each advertisement interruption is a occurring; or, 2) upon completion of an advertisement interruption, the system continues playing/rending the first video-segment that was interrupted. However, the instant Specification (and that of the ‘299 Application) specifically describes interruption of a first video-segment, transition to an advertisement interruption/advertisement segment, and upon conclusion of said interruption/advertisement segment, switching/transitioning to a new segment of the live broadcast. Nor is such a limitation supported in the ‘940 Application. As such, it cannot be said that Applicant had possession of the claimed invention at the time of filing of the application.
Claims 2, and 4-8 are rejected as being dependent on Claim 1 and failing to cure its deficiencies.
Claim 9 recites communicating, from a client, viewer identify information to a server. Although the instant Specification [0051] (and that of the ‘299 Application) provides support for provision of advertisements within generated advertisement interruptions within a live broadcast, where such provision may be based on type of content or audience type, the 
Claims 10-17 are rejected as being dependent on Claim 9 and failing to cure its deficiencies.
Claim 12 recites: “wherein the viewer identity information corresponds to a physical location, and wherein the server identifies the advertisement based on the physical location”. While the instant Specification (and that of the ‘299 Application) discuss advertisements being chosen based on audience information, the only specific example provided involves determination of a female audience (see [0051] again of the instant Specification). While the ‘940 Application refers to local advertisers wanting to limit their ads to being distributed in certain geographical locations. However, such a disclosure does not state that advertisements are chosen based on physical/geographical locations. As such, it cannot be said that Applicant had possession of the claimed invention at the time of filing of the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2013/0282915 A1) (hereinafter Patel), in view of Logan et al. (US 2003/0093790 A1) (hereinafter Logan), and further in view of Johnston et al. (US 2016/0112737 A1) (hereinafter Johnston). 

Regarding Claim 9, Patel discloses method of broadcasting video with advertisements comprising:
receiving, from the server, instruction to begin playback of a live broadcast using manifest comprising a first video-segment; [Fig. 1; 0015-16, 0025: content provider may have live-streaming media broadcast comprising program segments comprising a program manifest describing the program that may be requested by a user; 0034: wherein streaming media may be any program transportable across a network, including live video programs; 0039-40, 0078: streaming media program includes a program manifest 24 which defines the content required to render the program, including any inserted content, where the manifest is created dynamically for a live streaming program]
receiving an advertisement interruption during the live broadcast, [0016: content provider may decide to insert an advertisement ‘on the fly’ during the streaming program; 0025: system may receive a request to enable insertion of content at at least one specified program time within the streaming media program; 0038: wherein inserted content may be any media content comprising video and/or video, for example advertising programming; 0078 content provider or other participant may provide a signal to insert content at a particular time] the advertisement interruption comprising a second video-segment added by a server to the manifest, wherein the second video-segment corresponds to an advertisement; [Figs. 1, 3; 0006-17: where content insertion may comprise advertisement insertion ‘on the fly’; 0020: inserting content at at least one specified time point into the streaming media program; 0021: where an identification of the content to be inserted is received (i.e., advertisement is identified); 0025: program manifest is modified to include references to the content to be inserted; 0040, 0044-45: manifest may define when each chunk for a main media program or inserted content is to be played; 0055: insertion manager 124 reviews manifest to determine how many different pieces of content are to be inserted, the duration of each piece of that inserted content]
[Figs. 1-4; 0011-12: where it is understood that for single-stream embodiments, systems switch from streaming chunks of a first media program to a chunk representing the inserted content at the desired time point; 0025: program manifest is modified to include references to the content to be inserted; 0040, 0044-45: manifest may define when each chunk for a main media program or inserted content is to be played; 0053-54: system determines the time point information within a media program at which to insert content; ]
switching to a third video-segment to continue the live broadcast; wherein the advertisement interruption is initiated by the server. [Figs. 2-4; 0011-12, 0040, 0044-45, 0048, 0053-58: manifest may define when each chunk for a main media program or inserted content is to be played at particular times and switch between the two accordingly] 
	Patel fails to explicitly disclose receiving, from the server, instruction to begin playback of a live broadcast using an episode container comprising a first video-segment; receiving an advertisement interruption during the live broadcast, the advertisement interruption comprising a second video-segment added by a server to the episode container, wherein the second video-segment corresponds to an advertisement; and wherein the server identifies the advertisement based on the viewer identity information. (Emphasis on the particular elements of limitations not explicitly disclosed by Patel – i.e., use of an episode container, or identification of ads based on viewer information)
using an episode container comprising a first video-segment; receiving an advertisement interruption during the live broadcast, the advertisement interruption comprising a second video-segment added by a server to the episode container, wherein the second video-segment corresponds to an advertisement; [ABST; Figs. 1-2; 0007, 0015-17, 0045-46, 0049: system may create playlist metadata (i.e., episode container) that identifies segments of some TV/video broadcast to be reproduced at a client device, wherein such broadcast may be a live public broadcast (such as the live stream of Patel above); 0065-67, 0077-81, 0085, 0090-91: metadata of segments may be determined and generated, including specifying time-stamps of specific segment locations, and thereafter stored; 0266-269, 0276: central server may generate playlists based on stored segment metadata; 0316-321: examples of playlists generated by the segment metadata which indicate the playlist for a show that includes segment identifiers and durations of program segments as well as commercial break segments within the broadcast span of the show/episode] and 
wherein the server identifies the advertisement based on the viewer identity information. [Logan – Figs 3-5; 0017: receiver may splice new information such as new advertisement during playback; 0047-48: user preference metadata may be utilized in lieu of or in combination with metadata generated by the remote location; 0083: local broadcaster adds locally focused content not included in original version of the broadcast; 0122, 0125: preference data may be used at 161 to modify program content by inserting, interleaving, or substituting program materials based on user interests, where such preference data may be used at the remote location to select metadata for transmission to the user; 0247, 0320: where ads may be selected based on content the ad is being inserted into, or based on preferences/demographics of a particular household]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Patel with the teachings of Logan to utilize an episode container in order to allow users to selectively reproduce video program segments of a previously broadcast and stored program [Logan – ABST; 0005-8], and to specify selection of advertisements based on user identity information as ads are ideally selected to users who are more likely to be interested in the advertised product/service. [Logan – 0241]
Patel and Logan fail to explicitly disclose communicating, from a client, viewer identity information to a server.
Johnston, in analogous art, teaches communicating, from a client, viewer identity information to a server. [Fig. 2; 0010-11, 0027-30, 0037, Clm 14: server receives a request for content, where the request includes a user identifier which is thereafter used by the server to retrieve user preferences for use in personalization of provided content, including advertisement information (such as the targeted advertisements of Patel and Logan above)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Patel and Logan with the teachings of Johnston to specify communication of viewer identity information to a server in order to provide an on-demand service that personalizes content to matches specific end user’s tastes and [Johnston – 0007], and where it would be further understood that some means of identifies/distinguishing a particular user would necessarily be required by such systems to correctly personalize content.

Regarding Claim 10, Patel, Logan, and Johnston disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Patel and Logan disclose accessing, by the client during a re-broadcast, the episode container from the server, the episode container comprising the first video-segment, the third video-segment, [Logan – Figs. 1-2; 0007-8, 0015-17, 0045-46, 0051, 0065, 0090-91, 0276: segment metadata and playlists may be stored and provide later on to requesting client devices for later reproduction] and a fourth second video-segment to take the place of the second video- segment, wherein the fourth video-segment corresponds to a second advertisement. [Patel – 0017, 0078: downstream rebroadcasters may insert their own content within the live broadcast; Logan – 0017: receiver may splice new information such as new advertisement during playback; 0047-48: user preference metadata may be utilized in lieu of or in combination with metadata generated by the remote location; 0083: local broadcaster adds locally focused content not included in original version of the broadcast; 0122, 0125: preference data may be used at 161 to modify program content by inserting, interleaving, or substituting program materials based on user interests, where such preference data may be used at the remote location to select metadata for transmission to the user; 0247, 0320: where ads may be selected based on content the ad is being inserted into, or based on preferences/demographics of a particular household]

Regarding Claim 11, Patel, Logan, and Johnston disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Logan and Johnston disclose identifying, by the server, the second advertisement based on the viewer identity information. [Logan – 0017: receiver may splice new information such as new advertisement during playback; 0047-48: user preference metadata may be utilized in lieu of or in combination with metadata generated by the remote location; 0083: local broadcaster adds locally focused content not included in original version of the broadcast; 0122, 0125: preference data may be used at 161 to modify program content by inserting, interleaving, or substituting program materials based on user interests, where such preference data may be used at the remote location to select metadata for transmission to the user; 0247, 0320: where ads may be selected based on content the ad is being inserted into, or based on preferences/demographics of a particular household; Johnston – 0010-11, 0027-30, 0037, Clm 14: server receives a request for content, where the request includes a user identifier which is thereafter used by the server to retrieve user preferences for use in personalization of provided content, including advertisement information]

Regarding Claim 12, Patel, Logan, and Johnston disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
 [Logan –0247, 0320: where ads may be selected based on content the ad is being inserted into, or based on preferences/demographics of a particular household; Johnston – 0010-11, 0027-30, 0037, Clm 14: personalized profile information may include geographical location of a user]

Regarding Claim 13, Patel, Logan, and Johnston disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Patel disclose triggering the advertisement interruption by a broadcast operator. [Patel – 0016, 0078: content provider may decide to insert an advertisement ‘on the fly’ during the streaming program]

Regarding Claim 14, Patel, Logan, and Johnston disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Patel and Logan disclose wherein the advertisement-segment comprises an advertisement- segment start time that is measured relative to the live broadcast start time. [Patel – 0045: wherein some Program time may be utilized to indicate the relative time at which to display specific segments; Logan – Figs 3-5; 0077-81, 0085: where time position information of segments may specify offsets of when segments begin/end; 0316-327: examples of playlists generated by the segment metadata which indicate segments that comprise an ad break, relative to the program/show times]

Regarding Claim 15, Patel, Logan, and Johnston disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Logan discloses accessing, by the client, the episode container during a re-broadcast of the contents of the episode container. [Logan – Figs. 1-2; 0007-8, 0015-17, 0045-46, 0051, 0065, 0276: segment metadata and playlists may be stored and provide later on to requesting client devices for later reproduction]

Regarding Claim 16, Patel, Logan, and Johnston disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Patel and Logan disclose wherein the advertisement comprises the second video-segment and at least one other video-segment. [Patel – 0055: system may identify how many different pieces of content are to be inserted and the duration of each piece of that inserted content (i.e., there may be a plurality of inserted ads); Logan – Figs 3-5; 0316-327: examples of playlists generated by the segment metadata which indicate segments that comprise an ad break, where an ad break may comprise multiple advertisements]


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Logan, and Johnston as applied to claim 9 above, and further in view of Vinokurov et al. (US 2009/0328095 A1) (hereinafter Vinokurov).

Regarding Claim 17, Patel, Logan, and Johnston disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Patel and Logan disclose identifying, by the server, a new advertisement having a new advertisement duration; inserting, by the server, the new advertisement into the at least one advertisement- segment in the episode container; and  rebroadcasting the episode from the episode container using the new advertisement. [Patel – 0017, 0078: downstream rebroadcasters may insert their own content within the live broadcast; 0055: insertion manager 124 reviews manifest to determine how many different pieces of content are to be inserted, the duration of each piece of that inserted content; Logan – Figs 3-5; 0017: receiver may splice new information such as new advertisement during playback; 0007-8, 0015-17, 0045-46, 0051, 0065, 0276: segment metadata and playlists may be stored and provide later on to requesting client devices for later reproduction;  0047-48: user preference metadata may be utilized in lieu of or in combination with metadata generated by the remote location; 0083: local broadcaster adds locally focused content not included in original version of the broadcast; 0122, 0125: preference data may be used at 161 to modify program content by inserting, interleaving, or substituting program materials based on user interests, where such preference data may be used at the remote location to select metadata for transmission to the user; 0316-327: examples of playlists generated by the segment metadata which indicate segments that comprise an ad break, where an ad break may comprise multiple advertisements;]
	Patel, Logan, and Johnston fail to explicitly disclose identifying, by the server, a new advertisement having a new advertisement duration that is less than or equal to the advertisement slot duration. (Emphasis on the particular elements of the limitations not explicitly disclosed or taught by Patel, Logan, and Johnston).
	Vinokurov, in analogous art, teaches identifying, by the server, a new advertisement having a new advertisement duration that is less than or equal to the advertisement slot duration. [0018-22: ad inserter (such as those disclosed and taught by Patel, Logan, and Johnston) may insert any number of advertisements into the time slot as long as the total duration does not exceed the duration of the timeslot]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Patel, Logan, and Johnston with the teachings of Vinokurov to identify and add ads/ad-segments with durations less than or equal to the maximum advertisement duration as it is understood in the art that content providers may dictate the total duration of advertisement breaks within a broadcast, and that any number of advertisements may be dynamically inserted within those breaks so long as they do not exceed the advertisement break duration set by the content providers. [Vinokurov – 0018-22]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421